QUAYLE OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Quayle Office Action in response to the amendments filed January 13, 2021 in Reissue Application 16/123,836 (“‘836”) for U.S. Patent No. 9,436,703 (“‘703”).
Claims 16, 17, 21, 23, 24, 28 and 30 have been amended.  Claims 31-36 have been added.  Claims 1-15, 18-20 and 25-27 have been previously cancelled.  Claims 16, 17, 21-24 and 28-36 are pending. 

This application is in condition for allowance except for the following formal matters: please see the objections discussed below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).






Reason for Reissue
	This is a broadening reissue.  The most recent Reissue Declaration filed August 11, 2020 (“Reissue Dec”) says,
“Patentee claimed less than he had the right to claim in the patent. The application seeks to broaden the claim set of the original patent by presenting new claims having a different scope. The original claims were drawn to a navigation terminal (claims 1-8), a navigation providing method of a navigation terminal (claims 9-14), and a non-transitory computer-readable medium (claim 15). The new claims are drawn to a navigation data providing method of a map provision server (claims 16-22), a navigation service providing method of a user terminal (claims 23-29), and a map provision server for providing a navigation data file (claim 30). The original claims were unduly limited by requiring several elements that are not required by the new claims, including the "reception unit" and the "execution unit" (independent claims 1 and 9), and the limitations related to the "mesh unit" and to temporarily storing files in "a cache" (independent claims 1, 9, and 15).”

Response to Amendments/Arguments
Applicant's arguments regarding the prior art rejections using Atarashi have been fully considered and are found persuasive.  Therefore, the rejections using Atarashi are withdrawn.  However, the claim amendments have raised new claim objections, which are discussed below.  


Objection to the Consent of Assignee
This application is objected to under 37 CFR 1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent.  The consent of the assignee must be in compliance with 37 CFR 1.172.  See MPEP § 1410.01.
Per 37 CFR 3.73(d), the submission establishing ownership under paragraph (b) or (c) of this section must show that the person signing the submission is a person authorized to act on behalf of the assignee by: 
(1) Including a statement that the person signing the submission is authorized to act on behalf of the assignee; 
(2) Being signed by a person having apparent authority to sign on behalf of the assignee; or 
(3) For patent matters only, being signed by a practitioner of record.
The Consent of Assignee filed October 9, 2018 was signed by Taekyu Han with the title of Intellectual Property Team Leader.  Please show that the person signing the submission is a person authorized to act on behalf of the assignee by taking one of the above three actions. 
A proper assent of the assignee in compliance with 37 CFR 1.172 and 3.73 is required in reply to this Office action.





Claim Objections
Claims 16, 17, 21-24 and 28-36 are objected to for failing to comply with 37 CFR 1.173.  
Pursuant to 37 CFR 1.173 (c), whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.
Pursuant to 37 CFR 1.173 (d), matter to be omitted by reissue must be enclosed in brackets and matter to be added by reissue must be underlined.  
Pursuant to 37 CFR 1.173 (g), all amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.
As such, claims 16, 17, 21-24 and 28-36 should be completely underlined since they are new relative to the patent.  However, Examiner does appreciate and finds helpful, the markings showing amendments to the claims relative to the previous claim amendments, which can be provided in Applicant’s Remarks or an Appendix (where they do not have to comply with 37 CFR 1.173) and not be part of the official claim listing (which does have to comply with 37 CFR 1.173).
Further, Applicant has not supplied an explanation of the support in the disclosure of the patent for the changes made to the claims including citations to where the support is in the disclosure.


Allowable Subject Matter
Claims 16, 17, 21-24 and 28-36 would be allowed upon overcoming the objections noted above.  None of the prior art discloses or suggests, inter alia, the following subject matter:
while the connection with the wireless network is maintained, the navigation data file is downloaded to the storage of the user terminal
in response that the request for navigation service is generated on the user terminal while the connection with the wireless network is not maintained, the stored navigation data file is used for providing the navigation service to the user terminal
the specific zone selected by the user is associated with one or more tiled maps corresponding to the navigation data file to be downloaded to the user terminal among the entire map data
the specific zone selected by the user is bounded by border lines on the displayed map such that the specific zone selected by the user is visually distinguished from non-selected areas of the displayed map.




Notification of Prior or Concurrent Proceedings
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which ‘703 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Tarae whose telephone number is (571)272-6727.  The examiner can normally be reached on M-F 7:30-4.
If attempts to reach the examiner by telephone unsuccessful, the examiner’s supervisor, Andrew Fischer, can be reached on 571-272-6779.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/CATHERINE M TARAE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992
/M.F/Supervisory Patent Examiner, Art Unit 3992